Citation Nr: 0835587	
Decision Date: 10/16/08    Archive Date: 10/27/08

DOCKET NO.  05-34 009	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

David T. Cherry, Counsel


INTRODUCTION

The veteran served on active duty from June 1971 to March 
1974 and from January 1977 to January 1979.

This matter has come before the Board of Veterans' Appeals 
(Board) on appeal from an August 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Boston, Massachusetts (RO) 

Procedural history

In the August 2004 rating decision, service connection was 
denied for PTSD.  The veteran perfected an appeal of that 
denial.

In June 2006, the Board remanded the veteran's claim to 
schedule him for a Travel Board hearing.  In October 2006, 
the veteran testified at a hearing at the RO before the 
undersigned Veterans Law Judge.  A transcript of that hearing 
has been included in the veteran's claims folder.

In June 2007, the Board remanded this claim to the VA Appeals 
Management Center (AMC) for further development.  In a June 
2008 supplemental statement of the case (SSOC), the AMC 
continued the previous denial.  This case is again before the 
Board.

Issue no longer on appeal

In its June 2007 decision, the Board denied service 
connection for a bilateral foot disability.  That issue has 
therefore been resolved, and it will be discussed no further 
herein.  See 38 C.F.R. § 20.1100 (2007).




FINDINGS OF FACT

1.  The competent medical evidence of record shows that the 
veteran has PTSD.

2.  Two separate incidents involving an insect bite and a 
neck injury are corroborated by the service medical records.

3.  The competent medical evidence of record indicates that 
the veteran's PTSD is related to the corroborated in-service 
events.


CONCLUSION OF LAW

PTSD was incurred in service.  38 U.S.C.A. §§ 1110, 1131 
(West 2002); 38 C.F.R. §§ 3.303, 3.304 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran is seeking service connection for PTSD.  

In the interest of clarity, the Board will initially discuss 
certain preliminary matters. The Board will then address the 
pertinent law and regulations and their application to the 
facts and evidence.

Stegall concerns

In June 2006, the Board remanded the claim to schedule the 
veteran for a Travel Board hearing.  In October 2006, the 
veteran had a hearing with the undersigned Veterans Law 
Judge.

In June 2007, the Board remanded the claim to afford the 
veteran the opportunity to provide additional information 
regarding his in-service stressors and to schedule the 
veteran for a VA examination.  Later in June 2007, the AMC 
wrote to the veteran asking him to provide additional 
stressor information.  In September 2008, the veteran 
provided additional information on his in-service stressors.  
In June 2008, the veteran underwent a VA examination.  The 
AMC readjudicated the claim in a SSOC issued in June 2008.

Therefore, the Board finds that the RO and the AMC have 
complied with the directives of the two remands.  See Stegall 
v. West, 11 Vet. App. 268, 271 (1998) [where the remand 
orders of the Board are not complied with, the Board errs as 
a matter of law when it fails to ensure compliance].

The Veterans Claims Assistance Act of 2000 (VCAA)

The Board has given consideration to the VCAA.  The VCAA 
includes an enhanced duty on the part of VA to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  The VCAA also 
redefines the obligations of VA with respect to its statutory 
duty to assist claimants in the development of their claims.  

The Board has carefully considered the provisions of the VCAA 
and the implementing regulations in light of the record on 
appeal, and for reasons expressed immediately below finds 
that the development of this issue has proceeded in 
accordance with the provisions of the law and regulations.

The VCAA alters the legal landscape in three distinct ways: 
standard of review, notice and duty to assist.  The Board 
will now address these concepts within the context of the 
circumstances presented in this case.

Standard of review

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  See 38 
U.S.C.A. § 7104(a) (West 2002).  When there is an approximate 
balance of evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt 
shall be given to the claimant.  See 38 U.S.C.A. § 5107 (West 
2002); 38 C.F.R. § 3.102 (2007).

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the 
United States Court of Appeals for Veterans Claims stated 
that "a veteran need only demonstrate that there is an 
'approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the 
preponderance of the evidence must be against the claim.  See 
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, 1 Vet. App. at 54.

Notice

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to VA that is 
necessary to substantiate the claim.  As part of the notice, 
VA is to specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  
See 38 U.S.C.A. § 5103 (West 2002); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) [a letter from VA to an 
appellant describing evidence potentially helpful to the 
appellant but not mentioning who is responsible for obtaining 
such evidence did not meet the standard erected by the VCAA].

Crucially, the RO informed the veteran of VA's duty to assist 
him in the development of his claim in letters sent in June 
2004, October 2004, October 2006, and June 2007, which were 
specifically intended to address the requirements of the 
VCAA.  The veteran has not contended that VCAA notice was in 
any way inadequate.  

As is discussed below, the Board's decision has resulted in 
allowance of service connection for PTSD.  It is not the 
Board's responsibility to assign a disability rating or an 
effective date therefor.  The Board notes that the RO and AMC 
provided notice under Dingess v. Nicholson, 19 Vet. App. 473 
(2006) regarding disability rating and effective date in the 
October 2006 and June 2007 letters.  The Board is confident 
that should additional notice be required, such will be 
provided to the veteran.

Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate claims for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  See 38 U.S.C.A. § 5103A (West 
2002); 38 C.F.R. § 3.159 (2007).

In this case, the RO and the AMC have secured the veteran's 
service medical records and VA treatment records as well as 
VA examination records.  The veteran has identified no 
additional relevant evidence.

Pertinent law and regulations

Service connection - in general

In general, service connection may be granted for disability 
or injury incurred in or aggravated by active military 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002).

Notwithstanding the above, service connection may be granted 
for disability shown after service, when all of the evidence, 
including that pertinent to service, shows that it was 
incurred or aggravated in service.  38 C.F.R. § 
3.303(a)(2007).

PTSD

A specific regulation pertains to PTSD.  

In order for a claim for service connection for PTSD to be 
successful there must be (1) medical evidence diagnosing the 
condition in accordance with 38 C.F.R. § 4.125(a); (2) a 
link, established by medical evidence, between the current 
symptoms and the claimed in-service stressor; and (3) 
credible supporting evidence that the claimed in-service 
stressor actually occurred.  38 C.F.R. § 3.304(f) (2006); see 
also Cohen v. Brown, 10 Vet. App 128 (1997).  

With regard to the second PTSD criterion, the evidence 
necessary to establish that the claimed stressor actually 
occurred varies depending on whether it can be determined 
that the veteran "engaged in combat with the enemy."  38 
U.S.C.A. 
§ 1154(b); 38 C.F.R. § 3.304(d).  Where a determination is 
made that the veteran did not "engage in combat with the 
enemy," or the claimed stressor is not related to combat, the 
veteran's lay testimony alone will not be enough to establish 
the occurrence of the alleged stressor.  See Moreau v. Brown, 
9 Vet. App. 389, 395 (1996); Dizoglio v. Brown, 9 Vet. App. 
163, 166 (1996).  In such cases, the record must contain 
service records or other credible evidence that supports and 
does not contradict the veteran's testimony.  See Doran v. 
Brown, 6 Vet. App. 283, 289 (1994).  Moreover, except as 
provided below, a medical opinion diagnosing PTSD does not 
suffice to verify the occurrence of the claimed in-service 
stressors.  See Moreau v. Brown, 9 Vet. App. 389, 395-396 
(1996); Cohen v. Brown, 10 Vet. App. 128, 142 (1997).

The veteran is not currently claiming an in-service stressor 
from a personal assault.  Rather, he is claiming that he 
consented to participating in kickboxing at the time of his 
neck injury.  See, e.g., the report of the June 2008 VA 
examination, page 3.  Accordingly, the special considerations 
afforded PTSD cases based on personal assault will not be 
afforded to the veteran.  See Patton v. West, 12 Vet. App. 
272 (1999); 38 C.F.R. § 3.304(f)(3) (2007).

Analysis

The veteran essentially contends that he had PTSD stemming 
from non-combat stressors experienced during active duty.  

In the interest of clarity, the Board will discuss elements 
(1) and (2) of 38 C.F.R. § 3.304(f) [current disability and 
medical nexus] before moving its discussion to element (3), 
stressors.

Regarding the initial § 3.304(f) PTSD element, current 
diagnosis, an August 2003 VA psychology consultation and 
reports of the October 2004 and June 2008 VA examinations 
reflect a diagnosis of PTSD.  Therefore, the first element of 
§ 3.304(f) has been satisfied. 

Concerning the second element, the VA treating psychologist 
and the VA examiners attributed the veteran's diagnosed PTSD 
to an in-service scorpion bite and an in-service neck injury.  
Thus, the second element of 38 C.F.R. § 3.304(f), nexus, has 
also been satisfied.

With regard to element (3), stressors, the veteran has 
alleged two stressors: a scorpion bite in early January 1979 
and a neck injury from kickboxing later in January 1979.  The 
remaining question under 38 C.F.R. § 3.304(f) is whether 
there is credible supporting evidence of these claimed 
stressors.  The veteran's service medical records show that 
in early January 1979 the veteran complained of insect bites.  
A physical examination showed lesions on the back and arms, 
and an assessment of insect bites was made.  His service 
medical records also show that later in January 1979, he fell 
on the left neck and shoulder while playing "karate."  X-
rays of the neck showed questionable misalignment of C-1.  
The initial assessment was rule out dislocation or fracture 
of C-1.  The veteran was hospitalized for two days.  The 
assessment on release was severe sprain, and he was placed on 
profile and required to wear a cervical collar.  These 
service medical records clearly corroborate the veteran's in-
service stressor of a neck injury and, given that a scorpion 
is an insect, are sufficient corroboration of the in-service 
scorpion bite.  Therefore, element (3) is satisfied.
 
In summary, the Board is of the opinion that the veteran has 
met all requirements needed establish service connection for 
PTSD.  Accordingly, the Board concludes that the relevant and 
probative evidence of record establishes that his current 
PTSD was incurred in service.  The benefit sought on appeal 
is accordingly allowed.




ORDER

Service connection for PTSD is granted.



____________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


